Citation Nr: 1414779	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  11-01 457	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA) Regional Office Regional Office Home Loan Eligibility Center (RO) in Winston-Salem, North Carolina


THE ISSUE

Eligibility for VA home loan guaranty benefits and whether an erroneous award of home loan guaranty benefits may be restored to the Veteran.


WITNESSES AT HEARING ON APPEAL

Veteran and his friend


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The Veteran served on active duty from November 29, 1984, to October 21, 1986.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 RO decision.  The Veteran provided sworn testimony during a May 2013 hearing before the undersigned Veterans Law Judge.  The transcript of the hearing has been reviewed.  

Based upon the procedural development and history of the issue on appeal, and the Veteran's hearing testimony, the Board has rephrased the issue on appeal to more accurately reflect the status of the claim and the Veteran's contentions.


FINDINGS OF FACT

1.  The VA erroneously issued a Certificate of Eligibility for home loan guaranty benefits to the Veteran.  

2.  The Veteran relied upon this erroneous Certificate of Eligibility to his detriment.  

3.  The Board has no authority to remedy the VA's error in this case.


CONCLUSION OF LAW

The Board does not have jurisdiction to determine whether a claimant should receive equitable relief.  38 U.S.C.A. § 503, 7105 (West 2002); 38 C.F.R. §§ 2.7, 20.101 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Whereas here, because the interpretation of the law is dispositive of the appeal, neither the duty to notify nor the duty to assist provisions of the VCAA apply.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); citing Livesay v. Principi, 15 Vet. App. 165 (2001).

In terms of the duty to notify, case law requires some discussion of the May 2013 Board hearing is necessary.  The Veterans Law Judge presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  In this case, eligibility for VA home loan guaranty benefits was identified as an issue at the Board hearing; and as explained above, the nature of the Veteran's discontent and the chain of events leading to the appeal was clarified.  Relevant information was elicited from the Veteran by the undersigned.  As such, these actions fulfilled the duties under 38 C.F.R. § 3.103(c)(2).

History

The Veteran applied for a Certificate of Eligibility from the Denver VA Regional Office for the purchase of a home.  The Denver office issued the certificate in the amount of $36,000 in February 2010.  Concurrently, the Veteran's lender also requested a Certificate of Eligibility through the Eligibility Center in Winston-Salem, North, Carolina, which is the RO from which this appeal arises.  The RO denied a Certificate of Eligibility in April 2010.  

The Board observes that both the RO and the Veteran describe the April 2010 letter as a "revocation" of the February 2010 certificate; however, careful review of the April 2010 letter reveals no reference to the February 2010 certificate whatsoever.  Rather it appears that the two decisions were issued by the two VA entities entirely independently.

During the hearing on appeal, the Veteran and his friend, who was his loan officer during this process, testified that after receiving the February 2010 certificate, the Veteran proceeded to look at homes to purchase, and his friend used the Certificate of Eligibility to search for financing.  He found a home, and was set to close in April of 2010.  However, seven days prior to the scheduled closing, he received the RO's denial of the VA home loan guaranty benefit.  The deal fell through, causing him to lose the earnest money he had paid.  He also lost his apartment and had to find another place to live "immediately."  

The Veteran testified that he is seeking only for "the VA to honor the certificate of eligibility on the original promise that it made before they inconvenienced me.  I am not seeking damages of any kind.  I don't want the earnest money back. ... I just want them to keep their promise."  

Eligibility

Entitlement to VA home loan benefits is dependent in part upon length of service.  Generally, a person who initially enters active service after September 7, 1980, and who is discharged or released from a period of active duty before completing the shorter of:  (A) 24 months of continuous active duty, or (B) the full period for which such person was called or ordered to active duty, is not eligible by reason of such period of active duty for any benefit administered by VA.  38 U.S.C.A. § 5303A(b)(1); 38 C.F.R. § 3.12a(a),(b).  

As the Veteran served for approximately 23 months of active duty, i.e., fewer than 24 months of active duty, it appears that he does not, in fact, meet the criteria for the VA home loan guaranty program.
Analysis

      Reliance

The Veteran and his friend's testimony clearly delineates how he relied upon the February 2010 certificate in his dealings with both the seller of the home he contracted to purchase, and also in his dealings with the lender.  It would appear that the February 2010 certificate was an essential part of both deals, as both fell apart when the April 2010 RO denial of a certificate was issued.  Thus, the VA erroneously approved a Certificate of Eligibility for the Veteran, the Veteran relied upon the mistakenly-issued Certificate, and acted accordingly, to the detriment of his financial situation, and as a result, lost the home he had contracted to purchase.

      VA administrative error 

Thus, the Board concludes that the VA erroneously approved the February 2010 Certificate of Eligibility.  Furthermore, the Board finds the error was solely on the part of the VA, as the Veteran did not attempt to obfuscate or otherwise excuse his non-qualifying 23 months of service.  Furthermore, the Board acknowledges that the rules governing the criteria for awarding VA home loan guaranty benefits are less than clear.  The Board is sympathetic to the Veteran and his plight, to include having lost the home he was intending to purchase, with the accompanying financial detriments, and the practical detriment of having to move to a new home precipitously.  

However, despite our sympathy for the Veteran and his situation, the Board is without recourse to craft a remedy in this situation.  If the Veteran were indeed eligible for the benefit he seeks, it would be the Board's responsibility to grant it.  Unfortunately, he is indeed ineligible for VA home loan guaranty benefits, because he did not serve for the requisite minimum period of time.  That that RO erroneously awarded this benefit is unfortunate, and the erroneous award caused harm to the Veteran as described above.  

      Equitable relief

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  All questions of law and fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits by the Secretary to veterans or their dependents or survivors are subject to review on appeal to the Secretary.  Decisions in such appeals are made by the Board.  38 C.F.R. § 20.101(a).  The Board may address questions pertaining to its jurisdictional authority to review a particular case and may dismiss any case over which it determines it does not have jurisdiction.  38 C.F.R. § 20.101(d).  

Governing law and regulation provides that if the Secretary of VA determines that any Veteran has suffered loss as a consequence of reliance upon a determination by VA of eligibility or entitlement to benefits, without knowledge that it was erroneously made, the Secretary is authorized to provide such relief as the Secretary determines equitable, including the payment of moneys to any person equitably entitled thereto.  The authority to grant such equitable relief has not been delegated, however, and is reserved to the Secretary.  38 U.S.C.A. § 503(b); 38 C.F.R. § 2.7(b).

Neither the Board nor the United States Court of Appeals for Veterans Claims (Court) can provide equitable relief.  Moffitt v. Brown, 10 Vet. App. 214, 225 (1997) ('[The] Court [and, by extension, the Board] is not a [forum] of equity and cannot provide equitable relief' (citing Harvey v. Brown, 6 Vet. App. 416, 425 (1994)).  

Thus, the Veteran is hereby advised that he is free to directly petition the Secretary of VA for the exercise of his discretionary authority to provide equitable relief under 38 U.S.C.A. § 503.  See Taylor v. West, 11 Vet. App. 436, 440-41 (1998).

In the instant case, however, the remedy for an appeal where there is no issue of law or fact for the Board to resolve is dismissal.


ORDER

The appeal is dismissed.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


